2022 IL 126116



                                        IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 126116)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                         DENZAL STEWART, Appellee.


                             Opinion filed October 20, 2022.



        CHIEF JUSTICE ANNE M. BURKE delivered the judgment of the court, with
     opinion.

        Justices Theis, Neville, and Carter concurred in the judgment and opinion.

        Justice Overstreet dissented, with opinion, joined by Justice Michael J. Burke.

        Justice Holder White took no part in the decision.



                                        OPINION

¶1      In 2017, defendant Denzal Stewart was convicted in the circuit court of Cook
     County of possession of a stolen motor vehicle (625 ILCS 5/4-103(a)(1) (West
     2016)) and sentenced as a Class X offender to six years in prison. On appeal, the
     appellate court held that defendant’s first felony offense, committed in 2013 when
     he was 17 years old, was not a qualifying offense for Class X sentencing under
     section 5-4.5-95(b) of the Unified Code of Corrections (Code) (730 ILCS 5/5-4.5-
     95(b) (West 2016)). 2020 IL App (1st) 180014-U. Therefore, that conviction could
     not serve as a basis for Class X sentencing eligibility. Id. Accordingly, the appellate
     court vacated defendant’s Class X sentence and remanded the cause to the circuit
     court for resentencing as a Class 2 offender. Id. ¶ 48. For the reasons that follow,
     we affirm the appellate court’s judgment.


¶2                                     BACKGROUND

¶3      The appellate court’s order contains a detailed description of the trial court
     proceedings, including a recitation of the evidence presented at trial. For present
     purposes, a brief summary will suffice. Additional facts will be set forth in the
     analysis section as necessary for resolution of the issue raised in the instant appeal.

¶4       In 2016, defendant, then 20 years old, was charged with one count of possession
     of a stolen motor vehicle, a Class 2 felony. 625 ILCS 5/4-103(a)(1), (b) (West
     2016). The offense was committed on August 13, 2016. During the pendency of the
     case, defendant turned 21. In 2017, a jury found defendant guilty of the charged
     offense, and the trial court entered a judgment of conviction.

¶5       The trial court found that defendant was subject to mandatory Class X
     sentencing pursuant to section 5-4.5-95(b) of the Code. At the time of defendant’s
     conviction, this provision stated, in relevant part:

            “(b) When a defendant, over the age of 21 years, is convicted of a Class 1
        or Class 2 felony, after having twice been convicted in any state or federal court
        of an offense that contains the same elements as an offense now (the date the
        Class 1 or Class 2 felony was committed) classified in Illinois as a Class 2 or
        greater Class felony and those charges are separately brought and tried and arise
        out of different series of acts, that defendant shall be sentenced as a Class X
        offender. This subsection does not apply unless:




                                              -2-
                 (1) the first felony was committed after February 1, 1978 (the effective
             date of Public Act 80-1099);

                  (2) the second felony was committed after conviction on the first; and

                (3) the third felony was committed after conviction on the second.” 730
             ILCS 5/5-4.5-95(b) (West 2016).

¶6        At sentencing, the State introduced into evidence defendant’s two predicate
     felony convictions—a 2013 conviction for residential burglary, a Class 1 felony
     (720 ILCS 5/19-3 (West 2012)), and a 2014 conviction for possession of a stolen
     motor vehicle, a Class 2 felony (625 ILCS 5/4-103 (West 2014)). Accordingly, the
     trial court found defendant was eligible for Class X sentencing and sentenced him
     to the statutory minimum term of six years’ imprisonment and three years of
     mandatory supervised release (MSR). See 730 ILCS 5/5-4.5-25(a), (l) (West
     2016). 1

¶7       On appeal, defendant argued that the trial court erred in finding him eligible for
     Class X sentencing. Defendant was 17 years old when he was convicted of his first
     felony offense in 2013. One year later, in 2014, the Juvenile Court Act of 1987 (705
     ILCS 405/1-1 et seq. (West 2014)) was amended to raise the age for exclusive
     juvenile court jurisdiction from 16 years to 17 years. See Pub. Act 98-61 (eff. Jan.
     1, 2014) (amending 705 ILCS 405/5-120, 5-130). Defendant argued that if he had
     committed the residential burglary on August 13, 2016 (the date that the current
     offense was committed), it would have resulted in a juvenile adjudication, not a
     felony conviction. He argued, therefore, that it was not a qualifying felony offense
     for Class X sentencing.

¶8       The appellate court agreed that defendant was ineligible to be sentenced as a
     Class X offender. 2020 IL App (1st) 180014-U, ¶ 32. The court found the statutory
     language to be clear and unambiguous. Id. ¶ 30 (citing People v. Miles, 2020 IL
     App (1st) 180736, ¶ 10). It held that the relevant question for determining whether
     an offense qualifies as a predicate offense under the statute is “whether the prior


         1
          Ordinarily, possession of a stolen motor vehicle is a Class 2 felony, punishable by a term of
     three to seven years in prison. 625 ILCS 5/4-103(b) (West 2016); 730 ILCS 5/5-4.5-35(a) (West
     2016).




                                                   -3-
       offense would have been a Class 2 or greater felony if committed on the date of the
       present offense.” Id. Applying this question to the instant case, the court held that
       defendant’s residential burglary, “had it been committed under the laws in effect
       on August 13, 2016, would have been resolved through delinquency proceedings,”
       rather than being tried in adult court. Id. ¶ 32. Therefore, the offense would have
       resulted in a juvenile adjudication rather than a felony conviction. Id. A juvenile
       adjudication does not constitute a “conviction,” except where specifically provided
       by law. Id. ¶ 36 (citing People v. Taylor, 221 Ill. 2d 157, 176 (2006)). Accordingly,
       the court held, defendant’s 2013 residential burglary offense, committed when he
       was 17 years old, was not “ ‘an offense now [(the date the Class 1 or Class 2 felony
       was committed)] classified in Illinois as a Class 2 or greater Class felony,’ ” within
       the meaning of section 5-4.5-95(b) of the Code. (Emphasis added.) Id. ¶ 32 (quoting
       730 ILCS 5/5-4.5-95(b) (West 2016)). Having held that defendant’s 2013
       conviction was not a qualifying offense under the statute, the appellate court
       vacated defendant’s Class X sentence and remanded the cause to the trial court with
       directions to resentence defendant as a Class 2 offender. Id. ¶ 48.

¶9          This court allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315(a)
       (eff. Oct. 1, 2019). Defendant filed a cross-appeal, arguing that applying section 5-
       4.5-95(b) of the Code to defendants who were under 21 years of age at the time of
       all relevant offenses violates the proportionate penalties clause of the Illinois
       Constitution (Ill. Const. 1970, art. I, § 11) and the ex post facto, due process, and
       equal protection clauses of the United States and Illinois Constitutions (U.S. Const.,
       art. I, §§ 9, 10, amend. XIV; Ill. Const. 1970, art. I, §§ 2, 16).


¶ 10                                       ANALYSIS

¶ 11       At issue in this appeal is whether defendant’s 2013 conviction for a Class 1
       felony offense at age 17 was a qualifying offense for purposes of Class X
       sentencing under section 5-4.5-95(b) of the Code. At the outset, defendant forfeited
       the sentencing issue by failing to object to it in the trial court and raise it in a
       postsentencing motion. See People v. Hillier, 237 Ill. 2d 539, 544-45 (2010).
       Nevertheless, he argued before the appellate court and continues to argue in this




                                                -4-
       court that the issue is reviewable as plain error. 2 A forfeited claim constitutes plain
       error in two circumstances:

           “(1) where a clear or obvious error occurred and the evidence is so closely
           balanced that the error alone threatened to tip the scales of justice against the
           defendant, regardless of the seriousness of the error and (2) where a clear or
           obvious error occurred and that error is so serious that it affected the fairness of
           the defendant’s trial and challenged the integrity of the judicial process,
           regardless of the closeness of the evidence.” People v. Belknap, 2014 IL
           117094, ¶ 48.

¶ 12       If defendant is correct that he was statutorily ineligible for a Class X sentence,
       this would amount to plain error under the second prong of our plain error analysis
       because it affects defendant’s substantial rights. “ ‘The imposition of an
       unauthorized sentence affects substantial rights’ and, thus, may be considered by a
       reviewing court even if not properly preserved in the trial court.” People v. Fort,
       2017 IL 118966, ¶ 19 (quoting People v. Hicks, 181 Ill. 2d 541, 545 (1998), citing
       People v. Brown, 197 Ill. App. 3d 907, 918 (1990)). Thus, we first must determine
       whether the trial court’s sentencing determination was, indeed, error. See People v.
       Hood, 2016 IL 118581, ¶ 18 (the first task in a plain error analysis is to ascertain
       whether error occurred at all).

¶ 13       In construing the statute at issue in this appeal, we are guided by the following
       well-established principles of statutory interpretation. The primary goal in
       interpreting a statute is to ascertain and give effect to the intent of the legislature.
       People v. Roberts, 214 Ill. 2d 106, 116 (2005). The best indicator of legislative
       intent is the language of the statute itself, given its plain and ordinary meaning.
       People v. Gaytan, 2015 IL 116223, ¶ 23. Where the statutory language is clear and
       unambiguous, it should be applied without resort to additional aids of statutory
       construction. People v. Marshall, 242 Ill. 2d 285, 292 (2011). A statute is deemed
       ambiguous if it is capable of being understood by reasonably well-informed persons
       in two or more different ways. Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d
       433, 440 (2010). In interpreting an ambiguous statute, a reviewing court may

           2
            Alternatively, defendant asks this court to review the error as a matter of ineffective assistance
       of counsel. Our resolution of the issue under a plain error analysis renders an ineffective assistance
       analysis unnecessary.




                                                       -5-
       consider extrinsic aids of construction to discern the legislative intent. People v.
       Eppinger, 2013 IL 114121, ¶ 21. The construction of a statute is a question of law
       that is reviewed de novo. Id.

¶ 14       Section 5-4.5-95(b) of the Code provides that an offense is a qualifying offense
       for Class X sentencing if it resulted in a conviction “in any state or federal court of
       an offense that contains the same elements as an offense now (the date the Class 1
       or Class 2 felony was committed) classified in Illinois as a Class 2 or greater Class
       felony.” 730 ILCS 5/5-4.5-95(b) (West 2016).

¶ 15        The State contends that the appellate court’s interpretation of the statute is
       incorrect. According to the State, whether defendant was a juvenile at the time of
       the prior offense is irrelevant. The State reads the statute to mean that a prior
       conviction is a qualifying offense if the elements of the prior offense are the same
       as those of an offense that constitutes a Class 2 or greater Class felony as of the
       date of the present offense. See id. (“an offense that contains the same elements as
       an offense now (the date the Class 1 or Class 2 felony was committed) classified in
       Illinois as a Class 2 or greater Class felony” (emphasis added)). Because the offense
       of residential burglary in 2013 contained the same elements as the offense of
       residential burglary in 2016, and the defendant’s age is not one of those elements,
       the State argues that defendant’s 2013 conviction is a qualifying offense for Class
       X sentencing.

¶ 16       The State’s argument does not answer the precise question raised in this
       appeal—whether the legislature intended a prior felony conviction to be a
       qualifying offense for Class X sentencing if the same offense would have resulted
       in a juvenile adjudication had it been committed on the date of the present offense.
       On this question, the statute is silent. See People v. Williams, 2020 IL App (1st)
       190414, ¶ 21 (section 5-4.5-95(b) of the Code is silent regarding the treatment of
       prior convictions of juveniles in adult court); Miles, 2020 IL App (1st) 180736, ¶ 14
       (same).

¶ 17       The statute’s silence on this question has resulted in a split in our appellate
       court. Compare People v. Martinez, 2021 IL App (1st) 182553, ¶ 63 (holding that
       a prior conviction is not a qualifying offense for Class X sentencing if it would have
       been resolved through delinquency proceedings if committed on the date of the
       present offense), Williams, 2020 IL App (1st) 190414, ¶ 21 (same), Miles, 2020 IL



                                                -6-
       App (1st) 180736, ¶ 11 (same), and 2020 IL App (1st) 180014-U, ¶ 32 (same), with
       People v. Reed, 2020 IL App (4th) 180533, ¶ 25 (holding that a prior conviction of
       a juvenile in adult court is a qualifying conviction for purposes of section 5-4.5-
       95(b) because nothing in the statute suggests that such conviction should be
       considered a juvenile adjudication).

¶ 18       This court has recognized that a statute’s silence on a particular question is akin
       to an ambiguity in that it allows this court to look to extrinsic aids of construction
       to resolve the question. See Marshall, 242 Ill. 2d at 297. In this case, however,
       extrinsic aids are unnecessary to discern the legislative intent. Legislation enacted
       after the appellate court rendered its conflicting decisions in Miles and Reed
       clarified that the General Assembly did not intend for convictions of juveniles in
       adult court to be considered qualifying offenses for Class X sentencing.

¶ 19      Public Act 101-652 (eff. July 1, 2021) amended section 5-4.5-95(b)(4) of the
       Code to provide that the first qualifying offense for Class X sentencing must have
       been “committed when the person was 21 years of age or older.” Id. (amending 730
       ILCS 5/5-4.5-95(b)(4)). The section now reads:

               “(b) When a defendant, over the age of 21 years, is convicted of a Class 1
          or Class 2 forcible felony after having twice been convicted in any state or
          federal court of an offense that contains the same elements as an offense now
          (the date the Class 1 or Class 2 forcible felony was committed) classified in
          Illinois as a Class 2 or greater Class forcible felony and those charges are
          separately brought and tried and arise out of different series of acts, that
          defendant shall be sentenced as a Class X offender. This subsection does not
          apply unless:

                  (1) the first forcible felony was committed after February 1, 1978 (the
              effective date of Public Act 80-1099);

                   (2) the second forcible felony was committed after conviction on the
              first;

                 (3) the third forcible felony was committed after conviction on the
              second; and




                                                -7-
                  (4) the first offense was committed when the person was 21 years of age
              or older.” Pub. Act 101-652 (eff. July 1, 2021).

¶ 20        “ ‘A subsequent amendment to a statute may be an appropriate source for
       discerning legislative intent.’ ” K. Miller Construction Co. v. McGinnis, 238 Ill. 2d
       284, 298 (2010) (quoting In re Detention of Lieberman, 201 Ill. 2d 300, 320-21
       (2002), citing People v. Parker, 123 Ill. 2d 204, 211 (1988), and Carey v. Elrod, 49
       Ill. 2d 464, 472 (1971)). Although a statutory amendment creates a presumption
       that it was intended to change existing law, this presumption is not controlling. Id.
       at 299 (citing Parker, 123 Ill. 2d at 211). A reviewing court should consider the
       circumstances surrounding the amendment to determine whether the legislature
       intended merely to interpret or clarify the original act. Id. Circumstances that may
       indicate a legislative intent to clarify rather than make a substantive change in the
       law include: “ ‘whether the enacting body declared that it was clarifying a prior
       enactment; whether a conflict or ambiguity existed prior to the amendment; and
       whether the amendment is consistent with a reasonable interpretation of the prior
       enactment and its legislative history.’ ” Id. (quoting Middleton v. City of Chicago,
       578 F.3d 655, 663-64 (7th Cir. 2009)).

¶ 21       As we have explained, prior to the legislature amending section 5-4.5-95(b) of
       the Code, a conflict in our appellate court existed regarding the meaning of this
       provision. In Miles, the appellate court held that a prior conviction that would have
       been resolved with delinquency proceedings in juvenile court rather than criminal
       proceedings was not “ ‘an offense now *** classified in Illinois as a Class 2 or
       greater Class felony’ ” and, therefore, was not a qualifying offense for Class X
       sentencing. Miles, 2020 IL App (1st) 180736, ¶ 11. In so holding, the court found
       the statutory language to be clear and unambiguous. Id. ¶ 10. In Reed, the appellate
       court also found the statutory language unambiguous, but it reached the opposite
       conclusion as to its meaning. Reed, 2020 IL App (4th) 180533, ¶ 26. There, the
       appellate court held that a prior conviction of a 17-year-old defendant in adult court
       could serve as a qualifying offense for Class X sentencing because the plain
       language of the statute did not require a court to consider the defendant’s age at the
       time of the prior offense. Id. ¶¶ 26-29.

¶ 22       The existence of these conflicting appellate court decisions negates the
       presumption that the legislature intended to change existing law when it amended




                                               -8-
       the statute to require that qualifying offenses must have been committed when the
       person was 21 years of age or older. See K. Miller Construction Co., 238 Ill. 2d at
       300. “Because of the differing views in the appellate court, there was no clear
       interpretation of the law to be changed.” Id. Accordingly, the split in the appellate
       court, when considered with the silence in the previous version of the statute on this
       issue, leads us to conclude that Public Act 101-652 was intended to resolve the
       conflict in the appellate court and clarify the meaning of the original statute. See id.
       at 301. We therefore hold that defendant’s 2013 conviction for an offense
       committed when he was 17 years old was not a qualifying offense for Class X
       sentencing under the previous version of section 5-4.5-95(b) of the Code.

¶ 23       We hold that the trial court erred in sentencing defendant as a Class X offender
       under section 5-4.5-95(b) and affirm the judgment of the appellate court. Having
       determined that defendant’s sentence was properly vacated by the appellate court
       based on his statutory ineligibility for Class X sentencing, we need not address the
       issues raised in defendant’s cross-appeal.


¶ 24                                      CONCLUSION

¶ 25      For the foregoing reasons, we affirm the judgment of the appellate court
       vacating defendant’s Class X sentence and remanding the cause to the circuit court
       with directions to resentence defendant as a Class 2 offender.


¶ 26      Appellate court judgment affirmed.

¶ 27      Sentence vacated; cause remanded.


¶ 28      JUSTICE OVERSTREET, dissenting:

¶ 29       I respectfully dissent from the majority’s conclusion that the circuit court erred
       in sentencing defendant as a Class X offender under section 5-4.5-95(b) of the
       Unified Code of Corrections (Code) (730 ILCS 5/5-4.5-95(b) (West 2016)) and that
       the appellate court correctly determined that defendant’s 2013 conviction was not
       a qualifying predicate offense for Class X sentencing under that section.




                                                -9-
¶ 30       To reiterate, on August 13, 2016—the date defendant committed the offense
       resulting in his latest conviction—section 5-4.5-95(b) provided, in relevant part:

          “When a defendant, over the age of 21 years, is convicted of a Class 1 or Class
          2 felony, after having twice been convicted in any state or federal court of an
          offense that contains the same elements as an offense now (the date the Class 1
          or Class 2 felony was committed) classified in Illinois as a Class 2 or greater
          Class felony ***, that defendant shall be sentenced as a Class X offender.” Id.

¶ 31       At the outset of its analysis, the majority aptly defines the issue as “whether
       defendant’s 2013 conviction for a Class 1 felony offense at age 17 was a qualifying
       offense for purposes of Class X sentencing under section 5-4.5-95(b) of the Code.”
       Supra ¶ 11. The clear answer to this is yes.

¶ 32       However, subsequently, the majority reframes the issue as “whether the
       legislature intended a prior felony conviction to be a qualifying offense for Class X
       sentencing if the same offense would have resulted in a juvenile adjudication had
       it been committed on the date of the present offense.” (Emphasis added.) Supra
       ¶ 16.

¶ 33       The majority’s reframed question implicates the Juvenile Court Act of 1987
       (705 ILCS 405/1-1 et seq. (West 2016)), which was amended in 2014 to raise the
       age for exclusive juvenile court jurisdiction from 16 to 17 years of age. See Pub.
       Act 98-61 (eff. Jan. 1, 2014) (amending 705 ILCS 405/5-120, 5-130). Notably,
       however, the legislature expressly provided that the amendment would not have
       retroactive application. See id.

¶ 34       Thus, the majority’s question presents a hypothetical that mandates three
       flawed presumptions: (1) that defendant committed residential burglary in 2016
       rather than 2013 (i.e., “had it been committed on the date of the present offense”
       (supra ¶ 16)); (2) that defendant would have still been 17 years old had he
       committed residential burglary in 2016 rather than 2013 (i.e., “if the same offense
       would have resulted in a juvenile adjudication” (supra ¶ 16)); and (3) that the case
       would not have been transferred to adult court had the first two presumptions been
       met. See, e.g., 705 ILCS 405/5-805(2) (West 2016) (some juvenile cases are
       presumptively transferred to adult court under certain circumstances); id. § 5-
       805(3) (on the State’s motion, discretionary transfer of juvenile cases to adult




                                              - 10 -
       court); id. § 5-810 (on the State’s motion, juvenile may be tried as an adult and
       receive two sentences: (1) a juvenile sentence and (2) an adult conviction and
       sentence that are stayed unless the defendant violates the terms of the juvenile
       sentence).

¶ 35        The majority’s improper restructuring of the issue diverts attention from this
       court’s clear task of construing section 5-4.5-95(b) of the Code, as the interpretation
       is readily discernible by the plain language. The State aptly notes, and I agree, that
       the appellate court’s judgment—and thus the majority’s conclusion here—
       contradicts the plain language of section 5-4.5-95(b). The section articulates the
       requirements for a previous offense to qualify for Class X sentencing in terms of
       the elements of the offense, which in no way implicate defendant’s age. See (730
       ILCS 5/5-4.5-95(b) (West 2016).

¶ 36       Here, defendant was over 21 years of age in 2017 when he was convicted of
       possession of a stolen motor vehicle—a Class 2 felony. See id. The offense
       underlying this conviction was committed on August 13, 2016. Defendant’s
       previous offenses include a 2013 conviction of residential burglary—a Class 1
       felony—and a 2014 conviction of possession of a stolen motor vehicle—a Class 2
       felony. As noted, the parties do not dispute that defendant’s 2014 conviction is a
       qualifying offense for purposes of Class X sentencing under section 5-4.5-95(b).
       At issue is defendant’s 2013 conviction of residential burglary.

¶ 37       It is axiomatic that, unless a statute’s language is ambiguous, courts must apply
       the statute as written. People v. Clark, 2019 IL 122891, ¶ 26. Here, I find section
       5-4.5-95(b) is unambiguous, and its plain language establishes that a prior
       conviction is a qualifying offense for purposes of Class X sentencing when two
       requirements are satisfied: (1) defendant was previously convicted of an offense,
       and (2) the prior offense has the same elements as an offense that is “now
       classified” as a Class 1 or Class 2 felony—with “now” being the date the latest
       Class 1 or Class 2 felony was committed—here August 13, 2016. See 730 ILCS
       5/5-4.5-95(b) (West 2016). Nothing further is required.

¶ 38       Pursuant to the plain language of section 5-4.5-95(b), offense elements are the
       only considerations in determining whether the prior offense qualifies for Class X
       sentencing, and defendant’s age is not one of those elements. The plain language
       establishes that, for a previous offense to qualify for Class X sentencing under



                                               - 11 -
       section 5-4.5-95(b), defendant must have previously been convicted of the offense,
       and the elements of the offense must match those of an offense that constituted a
       Class 2 or greater Class felony as of the date the present offense was committed.
       See id.

¶ 39       Applied here, the prior offense at issue is defendant’s 2013 residential burglary
       conviction. The offense of residential burglary was a Class 1 felony in 2013 and
       was a Class 1 felony on August 13, 2016. Moreover, the offense of residential
       burglary in 2013 contained the same elements as the offense of residential burglary
       on August 13, 2016. Pursuant to the plain language of section 5-4.5-95(b),
       defendant’s 2013 residential burglary conviction is a qualifying prior offense for
       Class X sentencing.

¶ 40        Notwithstanding that the issue—whether defendant’s 2013 conviction is a
       qualifying offense for purposes of Class X sentencing under section 5-4.5-95(b)—
       is resolved by the plain language of the section, the majority confuses the issue by
       reframing the question into a convoluted hypothetical, suggests that the Code’s
       silence on that hypothetical “is akin to an ambiguity” (supra ¶ 18), and then cites
       that purported ambiguity to validate looking beyond the plain language and
       observing circumstances surrounding the amendment of section 5-4.5-95(b) to
       determine the legislature’s intent (supra ¶ 20).

¶ 41       The majority highlights the amendment to section 5-4.5-95(b) (supra ¶ 19),
       which, inter alia, added the following requirement for a prior offense to qualify for
       Class X sentencing: “the first offense was committed when the person was 21 years
       of age or older.” Pub. Act 101-652 (eff. July 1, 2021) (amending 730 ILCS 5/5-4.5-
       95(b)). According to the majority, this amendment operates to clarify existing law,
       which was intended to omit juvenile offenses from the qualifying predicate
       felonies.

¶ 42       While the majority acknowledges that a statutory amendment is presumptively
       intended to change the existing law, it emphasizes that the presumption does not
       always govern, as circumstances surrounding the amendment should be considered
       in determining whether the legislature intended to change the existing law or to
       clarify it. Supra ¶ 20. Citing K. Miller Construction Co. v. McGinnis, 238 Ill. 2d
       284, 299 (2010), the majority observes that the following factors are relevant in
       determining whether an amendment is a mere clarification or a substantive change



                                              - 12 -
       of the law: (1) whether the legislature expressed that it was clarifying the prior law,
       (2) whether a conflict existed before the amendment was enacted, and (3) whether
       the amendment is compatible with a reasonable interpretation of the prior law and
       its legislative history. Supra ¶ 20.

¶ 43       Yet the majority considers only the second factor. The majority notes that
       section 5-4.5-95(b) was amended after the conflict arose, which the majority
       concludes rebuts the presumption that the amendment served to change the existing
       law. Supra ¶ 22. Considering the conflict among appellate court decisions, along
       with the Code’s silence on the hypothetical question, the majority concludes that
       “Public Act 101-652 was intended to resolve the conflict *** and clarify the
       meaning of the original statute.” Supra ¶ 22. I respectfully disagree.

¶ 44        Courts may not “depart from a statute’s plain language by reading into the law
       exceptions, limitations, or conditions that the legislature did not express.” Schultz
       v. Illinois Farmers Insurance Co., 237 Ill. 2d 391, 408 (2010). Moreover, “a statute
       will not be construed as creating ambiguities where they do not exist.” Kapinus v.
       State Farm Mutual Automobile Insurance Co., 317 Ill. App. 3d 185, 187 (2000).
       No ambiguity regarding section 5-4.5-95(b) as it read prior to the amendment has
       been found by any court, aside from the majority asserting the hypothetical question
       and suggesting the Code’s silence on that question was “akin to an ambiguity.” See
       supra ¶ 18.

¶ 45       Notwithstanding the conflicting decisions of the appellate court, the consensus
       among the districts—as well as both parties before this court—is that the prior
       version of section 5-4.5-95(b) was unambiguous. Indeed, every appellate court
       decision cited by the majority on this issue (supra ¶ 17) found section 5-4.5-95(b)
       to be unambiguous. See People v. Martinez, 2021 IL App (1st) 182553, ¶ 62;
       People v. Williams, 2020 IL App (1st) 190414, ¶¶ 16, 21; People v. Miles, 2020 IL
       App (1st) 180736, ¶ 10; People v. Reed, 2020 IL App (4th) 180533, ¶ 29; 2020 IL
       App (1st) 180014-U, ¶¶ 30-31.

¶ 46      I agree that, prior to the statutory amendment, section 5-4.5-95(b) was
       unambiguous, and it is thus inappropriate to look beyond the plain language. See
       Clark, 2019 IL 122891, ¶ 26. However—for purposes of responding to the
       majority—assuming, arguendo, that the section’s silence on the hypothetical
       question is indeed “akin to an ambiguity” as the majority suggests (see supra



                                               - 13 -
       ¶ 18)—I do not agree that the circumstances surrounding the amendment to section
       5-4.5-95(b) demonstrate a legislative intent to clarify the existing law. Rather, I find
       controlling the presumption that the amendment served to change the existing law
       (see K. Miller Construction Co., 238 Ill. 2d at 298), as well as the presumption that
       the legislature amended the statute with the knowledge of the judicial decisions
       interpreting the statute (see Hubble v. Bi-State Development Agency of the Illinois-
       Missouri Metropolitan District, 238 Ill. 2d 262, 273 (2010)).

¶ 47       Notably, although the majority enumerates three factors that are relevant in
       determining whether the legislature intended an amendment to change the law or
       to clarify it (supra ¶ 20), it examines only one. I find it appropriate to consider all
       three factors.

¶ 48       First, in considering whether the legislature expressed that it was clarifying the
       existing law (see supra ¶ 20), it is noteworthy that, when the General Assembly
       amends a statute to clarify an existing law, it frequently provides correlating
       declarations indicating such. See, e.g., 205 ILCS 635/1-3(e) (West 2016) (“The
       changes made to this Section by [Public Act 99-113, § 5 (eff. July 23, 2015)] are
       declarative of existing law.”); 735 ILCS 5/12-112 (West 1998) (“This amendatory
       Act of 1997 (P.A. 90-514) is intended as a clarification of existing law and not as a
       new enactment.”); 735 ILCS 5/12-903 (West 2002) (“This amendatory Act of the
       92nd General Assembly is intended as a clarification of existing law and not as a
       new enactment.”); 735 ILCS 5/9-111 (West 2002) (same).

¶ 49       Here, the amendment of section 5-4.5-95 was established by Public Act 101-
       652 (eff. July 1, 2021) (amending 730 ILCS 5/5-4.5-95)—also known as the
       “SAFE-T Act” (see Jessica Reichert, Aaron Zivic, & Karen Sheley, Ill. Criminal
       Justice Info. Auth., The 2021 SAFE-T Act: ICJIA Roles and Responsibilities (July
       15, 2021), https://icjia.illinois.gov/researchhub/articles/the-2021-safe-t-act-icjia-
       roles-and-responsibilities [https://perma.cc/AU8W-R8EN]). Nowhere does the
       legislature express that the amendments derived from Public Act 101-652 were
       intended as clarifications of existing law and not as new enactments. To the
       contrary, the legislature has made clear that Public Act 101-652 and its associated
       amendments are intended to change the existing law.

¶ 50      Public Act 101-652 provides that “[t]he Unified Code of Corrections is
       amended by changing Section[ ] *** 5-4.5-95.” (Emphasis added.) Pub. Act 101-



                                                - 14 -
       652, § 10-281 (eff. July 1, 2021) (amending 730 ILCS 5/5-4.5-95). Moreover, the
       sponsoring representative of House Bill 3653 (101st Ill. Gen. Assem., House Bill
       3653, 2021 Sess.)—which underlies Public Act 101-652—described the bill as “a
       robust, transformative, bold, and vicious initiative to comprehensively reform our
       criminal justice system.” (Emphasis added.) 101st Gen. Assem., House
       Proceedings, Jan. 13, 2021, at 4 (statements of Representative Slaughter). Indeed,
       Public Act 101-652 impacts several aspects of the criminal justice system in Illinois
       and many of its provisions—including the amended section 5-4.5-95 of the Code—
       took effect on July 1, 2021. See Pub. Act 101-652 (eff. July 1, 2021) (amending
       730 ILCS 5/5-4.5-95). For the stated reasons, I find the legislature’s express intent
       (see supra ¶ 20) supports a conclusion that the amendment of section 5-4.5-95 of
       the Code was intended to change the law, rather than clarify it.

¶ 51       Second, in observing the conflict within the appellate court prior to the
       amendment (see supra ¶ 20), I disagree with the majority’s conclusion that “Public
       Act 101-652 was intended to resolve the conflict *** and clarify the meaning of the
       original statute.” Supra ¶ 22. Rather than finding a statute is per se ambiguous
       because of different interpretations in the lower courts, reviewing courts must first
       examine the statutory language and conclude that the statute is ambiguous before
       considering the different interpretations in the lower courts to support the finding
       of ambiguity. See Ready v. United/Goedecke Services, Inc., 232 Ill. 2d 369, 379
       (2008).

¶ 52       While a conflict exists on the interpretation of section 5-4.5-95(b) (supra ¶ 17),
       each panel in the cited decisions expressly determined that section 5-4.5-95(b) is
       unambiguous. See Martinez, 2021 IL App (1st) 182553, ¶ 62; Williams, 2020 IL
       App (1st) 190414, ¶¶ 16, 21; Miles, 2020 IL App (1st) 180736, ¶ 10; Reed, 2020 IL
       App (4th) 180533, ¶ 29; 2020 IL App (1st) 180014-U, ¶¶ 30-31. Moreover, the
       majority’s conclusion is not based on a review of the plain language of section 5-
       4.5-95 but on the Code’s silence on the majority’s hypothetical question. See supra
       ¶ 18. I further find unreasonable the interpretations of section 5-4.5-95(b) in the
       decisions from the First District, which are based on the same presumptions adopted
       by the majority here and not on the plain language.

¶ 53       Accordingly, although the conflict existed before the legislature amended
       section 5-4.5-95 (see supra ¶ 20), because section 5-4.5-95(b) is unambiguous, the




                                               - 15 -
       conflict may not be used to support a finding of ambiguity (see Ready, 232 Ill. 2d
       at 379). For these reasons, I disagree with the majority’s conclusion that the
       amendment “was intended to resolve the conflict in the appellate court and clarify
       the meaning of the original statute.” Supra ¶ 22.

¶ 54       Regarding the third factor (see supra ¶ 20), I do not find the amendment to
       section 5-4.5-95(b) to be a reasonable interpretation of the previous version of the
       section, which was silent on a defendant’s age when enumerating the requirements
       for a prior offense to qualify for Class X sentencing. See 730 ILCS 5/5-4.5-95(b)
       (West 2016). Indeed, the amendment substantively changed the prior version of
       section 5-4.5-95(b) by imposing the following additional requirement for the prior
       offense to qualify: “the first offense was committed when the person was 21 years
       of age or older.” See Pub. Act 101-652 (eff. July 1, 2021) (amending 730 ILCS 5/5-
       4.5-95(b)). This establishes that defendant’s age was irrelevant until the amendment
       became effective on July 21, 2021, which is four years after defendant was
       sentenced in this case. As such, the amendment does not govern defendant’s
       sentence.

¶ 55       In addition, the amended section 5-4.5-95(b) now requires the latest conviction,
       as well as the two prior convictions, to be Class 1 or Class 2 forcible felonies, which
       also substantively changes the previous version of the section. See id. Based on
       these substantive revisions, I would conclude that section 5-4.5-95’s amendment is
       not a reasonable interpretation of the previous version of the section and it was
       intended to change the existing law rather than clarify it.

¶ 56       For the foregoing reasons, I respectfully dissent from the majority and conclude
       that the circuit court was correct in sentencing defendant as a Class X offender
       pursuant to section 5-4.5-95(b) of the Code. Accordingly, I would reverse the
       judgment of the appellate court.

¶ 57      JUSTICE MICHAEL J. BURKE joins in this dissent.


¶ 58       JUSTICE HOLDER WHITE took no part in the consideration or decision of
       this case.




                                               - 16 -